Citation Nr: 1447529	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-32 675	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran had active service from January 1965 to January 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.
	
The issue of substitution eligibility is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

A September 2014 Social Security Administration (SSA) Inquiry reflects that the Veteran died in July 2014. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

ORDER

The appeal is dismissed.

REMAND

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

In this case, the Veteran died after October 10, 2008, and his surviving spouse filed a VA Form 21-0847 (Request for Substitution of Claimant upon Death of Claimant) in August 2014, approximately one month following the Veteran's death.  By such a filing, she is entitled to a determination regarding her eligibility as a substitute in this case, and if so, the claim must be adjudicated accordingly.  See VA Fast letter 10-30 (Aug. 10, 2010).  The AOJ has not yet had an opportunity to determine whether the surviving spouse is eligible to substitute in the appeal.  A remand is therefore necessary to develop such issue.  




Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:
 
1.  Determine the eligibility of the Veteran's surviving spouse as a substitute with regard to the Veteran's claim of entitlement to a TDIU.
 
2.  If the request for substitution is granted, undertake any additional notification and/or development deemed warranted and adjudicate the claim pursuant to 38 U.S.C.A. § 5121(a). 

3.  If any benefit sought on appeal remains denied, furnish to the Veteran's surviving spouse an appropriate SSOC that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

These claims must be afforded expeditious treatment.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


		
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


